Determination unanimously confirmed and petition dismissed, without costs. Memorandum: In this proceeding pursuant to Executive Law § 298, petitioner seeks to annul the determination of the New York State Division of Human Rights that there is no probable cause to believe that respondent unlawfully discriminated against her in employment on account of disability and sex. She contends that the investigation conducted by the Division was inadequate to support the determination. We disagree.
The investigation included interviews with petitioner and other employees at respondent’s facility, as well as a review of personnel records, correspondence and other pertinent documents. The determination that there is no probable cause for petitioner’s complaint has a rational basis in the record and is thus not arbitrary or capricious (State Div. of Human Rights v County of Erie, 107 AD2d 1042; State Div. of Human Rights v Stanmor Liq. Co., 107 AD2d 1056). (Proceeding pursuant to Executive Law § 298.) Present — Dillon, P. J., Denman, Green, O’Donnell and Schnepp, JJ.